                                                                   1 LAW OFFICES OF JOHN L. BURRIS
                                                                     JOHN L. BURRIS, Esq. (SBN 69888)
                                                                   2 Airport Corporate Centre
                                                                     7677 Oakport Street, Suite 1120
                                                                   3
                                                                     Oakland, California 94621
                                                                   4 Telephone: (510) 839-5200
                                                                     Facsimile: (510) 839-3882
                                                                   5 john.burris@johnburrislaw.com

                                                                   6 LAW OFFICES OF JOHN L. BURRIS
                                                                     DEWITT M. LACY, Esq. (SBN 258789)
                                                                   7 K. CHIKE ODIWE, Esq. (SBN 315109)
                                                                     9701 Wilshire Blvd., Suite 1000
                                                                   8 Beverly Hills, California 90212

                                                                   9 Telephone: (310) 601-7070
                                                                     Facsimile: (510) 839-3882
                                                                  10 dewitt.lacy@johnburrislaw.com
                                                                     chike.odiwe@johnburrislaw.com
Law Offices of John L. Burris




                                                                  11
                                                                     Attorneys for Plaintiff
                                9701 Wilshire Blvd., Suite 1000
                                Beverly Hills, California 90212




                                                                  12 RON FRANKLIN
                                  Telephone: (310) 601-7070




                                                                  13

                                                                  14                                 UNITED STATES DISTRICT COURT

                                                                  15                              NORTHERN DISTRICT OF CALIFORNIA

                                                                  16
                                                                       RON FRANKLIN, an individual;
                                                                  17                                                             CASE NO.: 4:17-cv-00789-HSG
                                                                  18                                Plaintiff,
                                                                             vs.                                                 STIPULATION AND ORDER OF
                                                                  19                                                             DISMISSAL OF ENTIRE ACTION
                                                                     DENNIS MALLY, individually and in his                       WITH PREJUDICE
                                                                  20 capacity as an officer for the San Leandro Police
                                                                     Department; and DOES 1-50, inclusive,
                                                                  21
                                                                     individually, jointly and severally,
                                                                  22
                                                                                                  Defendants.
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27



                                                                                   STIPULATION AND ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE- 1
                                                                   1 IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, through their

                                                                   2 attorneys of record:

                                                                   3
                                                                               Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through
                                                                   4
                                                                       their attorneys of record, stipulate that the entire action including all claims against all
                                                                   5
                                                                       defendants shall be dismissed with prejudice, each party to bear its own costs and fees.
                                                                   6

                                                                   7

                                                                   8 SO STIPULATED.

                                                                   9

                                                                  10 DATED: September 23, 2019
Law Offices of John L. Burris




                                                                  11                                                      LAW OFFICES OF JOHN L. BURRIS
                                9701 Wilshire Blvd., Suite 1000
                                Beverly Hills, California 90212




                                                                  12
                                  Telephone: (310) 601-7070




                                                                                                                          By:     /s/ K. Chike Odiwe_____________
                                                                  13                                                            JOHN L. BURRIS, ESQ.
                                                                                                                                DEWITT M. LACY, ESQ.
                                                                  14                                                            K. CHIKE ODIWE, ESQ.
                                                                                                                                Attorneys for Plaintiff
                                                                  15

                                                                  16
                                                                  17 DATED: September 23, 2019
                                                                                                                   BERTRAND FOX ELLIOT OSMAN & WENZEL
                                                                  18

                                                                  19                                              By: _/s/ Joanne Tran____________________
                                                                                                                      Gregory M. Fox, Esq.
                                                                  20                                                  Joanne Tran, Esq.
                                                                  21                                                  Attorneys for Defendants

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27



                                                                                   STIPULATION AND ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE- 2
                                                                   1

                                                                   2                                                 ORDER
                                                                   3           IS IT HEREBY ORDERED that Defendants City of San Leandro, Dennis Mally, and
                                                                   4
                                                                       DOES 1-50 are dismissed with prejudice from this action, each party to bear its own costs and
                                                                   5
                                                                       fees.
                                                                   6

                                                                   7

                                                                   8

                                                                   9 Dated: 9/24/2019                                      _____________________________________
                                                                                                                           HONORABLE HAYWOOD S. GILLIAM JR.
                                                                  10
Law Offices of John L. Burris




                                                                  11
                                9701 Wilshire Blvd., Suite 1000
                                Beverly Hills, California 90212




                                                                  12
                                  Telephone: (310) 601-7070




                                                                  13

                                                                  14

                                                                  15

                                                                  16
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27



                                                                                  STIPULATION AND ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE- 3
